USCA1 Opinion

	




          November 6, 1995      [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                              ____________________        No. 94-2243                                     DANNY M. ROSS,                                Plaintiff, Appellant,                                          v.                   MASSACHUSETTS COMMISSION AGAINST DISCRIMINATION,                                 Defendant, Appellee.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                   [Hon. Nathaniel M. Gorton, U.S. District Judge]                                              ___________________                                 ____________________                                        Before                                Torruella, Chief Judge,                                           ___________                           Selya and Stahl, Circuit Judges.                                            ______________                                 ____________________            Danny M. Ross on brief pro se.            _____________                                 ____________________                                 ____________________                      Per  Curiam.   Plaintiff-appellant  Danny  M.  Ross                      ___________            filed a  42 U.S.C.   1983 action pro se and in forma pauperis                                             ___ __     __ _____ ________            against the Massachusetts  Commission Against  Discrimination            (MCAD)  alleging that MCAD had deprived him of due process of            the   law  by   mishandling  his   complaint   of  employment            discrimination.  He sought damages in the amount  of $500,000            for alleged monetary losses, emotional and mental distress.                       The  district  court  dismissed  the  complaint  as            frivolous under 28 U.S.C.   1915(d), inasmuch as the Eleventh            Amendment indisputably bars actions for money damages against            an arm of the Commonwealth  in the absence of a waiver.   See                                                                      ___            Will  v.  Michigan Dep't  of State  Police,  491 U.S.  58, 66            ____      ________________________________            (1989);  Johnson v.  Rodriguez, 943 F.2d  104, 109  (1st Cir.                     _______     _________            1991)  (as a  state  agency, MCAD  is immune  from  a    1983            action), cert. denied, 502 U.S. 1063 (1992); see also Neitzke                     ____________                        ________ _______            v.  Williams, 490 U.S. at  319, 325 (1989)  (a district court                ________            should dismiss a claim as frivolous under   1915(d) where the            defendant  is clearly  immune  from suit).    The court  also            denied, as "moot," a motion to amend the complaint which Ross            filed  almost  a month  after  the  dismissal.   This  appeal            followed.1                        Ross  argues  that  the  court  did  not  read  his            complaint liberally enough because his additional prayer, for                                            ____________________            1.    In light of the disposition of this appeal, we need not            inquire into the timeliness of Ross' challenge to the initial            dismissal.             "such  other  relief as  this  court deems  fit,"  might have            included  an injunction.  He also challenges the denial of an            opportunity to amend the complaint.                      Dismissals  for frivolousness  under  28  U.S.C.               1915(d) are  reviewed only  for abuse of  discretion, "taking            into  account the  liberal pleading  standards applicable  to            complaints filed by pro se plaintiffs."  Watson v. Caton, 984                                ___ __               ______    _____            F.2d  537, 539 (1st  Cir. 1993) (citing  Denton v. Hernandez,                                                     ______    _________            504 U.S.  25  (1992)).   There was  no abuse  in the  court's            failure to  conjure up all conceivable  unpled allegations to            save a legally baseless complaint.  See McDonald v. Hall, 610                                                ___ ________    ____            F.2d 16, 19  (1st Cir. 1979).  Nor was  the court required to            provide  an  opportunity  to  amend  prior  to  dismissing  a            complaint which had no arguable basis in the law.  See Street                                                               ___ ______            v. Fair, 918  F.2d 269, 272 (1st Cir. 1990).   Dismissal of a               ____            complaint  for frivolousness due to  a lack of subject matter            jurisdiction is not a dismissal "on the  merits."  Id.  Under                                                               ___              1915(d), too, it does not prejudice the filing of a  "paid"            complaint.  Denton, 504 U.S. at 34.                        ______                      The judgment is affirmed.   Appellant's "Motion for                                      ________            review  by  U.S.  Attorney   General  and  for  allowance  of            Supplemental Reading" is denied.                                     _______                                         -3-